TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00624-CR


In re James B. Matthews


John Harris, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014185, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to John Harris's appeal from a judgment of
conviction for delivery of cocaine.  The subject of this proceeding is James B. Matthews, appellant's
counsel.
The time for filing appellant's brief in this cause was extended three times on
counsel's motion.  On August 5, 2002, in granting the third motion, this Court entered an order
directing counsel to tender a brief on appellant's behalf no later than August 18, 2002.  Counsel
failed to file a brief as ordered.
Therefore, it is hereby ordered that the said James B. Matthews shall appear in person
before this Court on the 18th day of September, at 8:30 o'clock a.m., in the courtroom of this Court,
located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas,
then and there to show cause why he should not be held in contempt and sanctions imposed for his
failure to obey the August 5, 2002, order of this Court.  This order to show cause will be withdrawn
and the said James B. Matthews will be relieved of his obligation to appear before this Court as
above ordered if the Clerk of this Court receives appellant's brief by September 13, 2002.
It is ordered September 4, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish